Citation Nr: 0434248	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-12 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include depression and post traumatic stress 
disorder (PTSD), to include as secondary to a back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  January 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
entitlement to service connection for depression and PTSD, 
claimed as mental conditions secondary to a back condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).  

The record reflects that during his February 2003 PTSD 
assessment, the veteran indicated that he was in receipt of 
Social Security benefits.  The Board observes that the 
clinical records considered in reaching such determination, 
and the actual deteramination itself, are not of record.  The 
record does not reflect that the RO has sought to obtain 
those medical records.  Such records may be useful in 
adjudicating the veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Social 
Security Administration and seek to 
obtain a copy of any disability benefits 
decision for the veteran, as well as all 
clinical records which were considered 
in adjudicating the veteran's claim for 
SSA disability benefits.  If the search 
for the mentioned records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  If additional evidence is obtained, 
the veteran's claims folder should be 
forwarded to an appropriate specialist 
for consideration in rendering an opinion 
as to whether it is at least as likely as 
not that the veteran's current 
psychiatric disability, to include PTSD 
and depression are etiologically related 
to active service.  If additional 
examination of the veteran is required, 
the RO should schedule such examination.  

3.  When the above action has been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




      _________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



